Case 8:20-cv-00872-JVS-JDE Document 24 Filed 01/19/21 Page 1 of 1 Page ID #:78

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA



ACE AMERICAN INSURANCE CO.,
DENNIS DURGAN and DEBRA D. BIBB,
                                                      Case No. 8:20-cv-872JVS(JDEx)
                       Plaintiffs,
       v.                                                ORDER OF DISMISSALWITH
                                                               PREJUDICE
ASSOCIATED PACIFIC CONSTRUCTORS,
INC.,

                       Defendants.


                        ORDER OF DISMISSAL WITH PREJUDICE

       IN COMING before this Court on the Stipulation of the parties for dismissal with

prejudice, and the Court being fully advised in the premises, it is hereby

       ORDERED and ADJUDGED that this case is dismissed, with prejudice, each party to

bear its own attorney’s fees and costs.

       DONE and ORDERED in Chambers on this 19th day of January, 2021.




                                              _______________________________

                                              UNITED STATES DISTRICT JUDGE
                                              JAMES V SELNA
